Name: Council Implementing Decision 2011/627/CFSP of 22Ã September 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2011-09-24

 24.9.2011 EN Official Journal of the European Union L 247/15 COUNCIL IMPLEMENTING DECISION 2011/627/CFSP of 22 September 2011 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te dIvoire (1), and in particular Article 6(2) thereof, in conjunction with Article 31(2) of the Treaty on European Union, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) In view of the developments in CÃ ´te dIvoire, the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/656/CFSP should be amended, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be deleted from the list set out in Annex II to Decision 2010/656/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 285, 30.10.2010, p. 28. ANNEX Persons referred to in Article 1 2. Lieutenant-Colonel NathanaÃ «l Ahouman Brouha 19. Mr Yao NDrÃ © 52. Mr TimothÃ ©e Ahoua NGuetta 53. Mr Jacques AndrÃ © Daligou Monoko 54. Mr Bruno WalÃ © Ekpo 55. Mr FÃ ©lix Tano Kouakou 56. Ms Hortense Kouassi Angoran 57. Ms JosÃ ©phine Suzanne TourÃ © 79. Colonel Major Hilaire Babri Gohourou 89. Mr Roland Dagher 105. Zakaria Fellah 107. Charles Kader Gore 109. Kadio Morokro Mathieu